In connection with the securities offered from the registration statement (File No.333-141879) by means of this prospectus supplement, a filing fee of $58.23, calculated in accordance with Rules456(b) and 457(r), has been paid with respect to $1,043,519.41 aggregate offering price of the securities being registered (based on a per common share price of $31.87) estimated solely for purposes of computing the registration fee on the basis of the average of the high and low prices of the common shares as reported on the New York Stock Exchange on June 24, 2009. Filed pursuant to Rule 424(b)(7) Registration Statement No.333-141879 SUPPLEMENT No. 20, dated June 25, 2009 to Prospectus Supplement, dated April 23, 2007 To Prospectus dated April 4, 2007 HOME
